Name: Commission Regulation (EEC) No 1704/88 of 16 June 1988 fixing production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 88 Official Journal of the European Communities No L 151 /75 COMMISSION REGULATION (EEC) No 1704/88 of 16 June 1988 fixing production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES to fix separate production refunds for maize and potato starch , wheat starch and rice starch ; whereas Article 10 of Regulation (EEC) No 2169/86 provides that the refund payable in the absence of proof of origin of the starch shall be that fixed for wheat starch, where applicable adjusted by the coefficients listed in the Annex to Regula ­ tion (EEC!) No 2169/86 ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Wheras it is necessary to adapt the level of the production refunds following a significant increase in the ' world market prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 1 la (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION Article 1 The production refunds payable in the cereals and rice sectors in accordance with Regulation (EEC) No 1009/86 and calculated in accordance with amended Regulation (EEC) No 2169/86 shall be as follows : whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July .1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (4), as last amended by Regulation (EEC) No 1806/87 (5), provides that the production refund shall be fixed on a quarterly basis using the difference between the intervention price for maize applicable in the first month of the period in question and the cif price used for calculation of the maize import levy, multiplied by a coefficient of 1,6 ; whereas the same Article provides for the possibility of altering the calculated refund in the event of significant movements in the prices of maize and wheat : ECU/tonne (l) for maize starch and products derived from maize starch : 133,65 (ii) for rice starch and products derived from rice starch : 130,45 (iii) for wheat starch and products derived from wheat starch : 1 27,25 (iv) for potato starch and products derived from potato starch : 1 33 65 Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas it is necessary, during the transitional period established by Title II of Regulation (EEC) No 1009/86, Article 2 This Regulation shall enter into force on 17 June 1988 . (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 110 , 29 . 4 . 1988 , p . 7 . (3) OJ No L 94, 9 . 4 . 1986, p . 6 . 0 OJ No L 189 , 11 . 7. 1986, p . 12 . 0 OJ No L 170, 30 . 6 . 1987, p . 19 . No L 151 /76 Official Journal of the European Communities 17 . 6 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1988 . For the Commission Frans ANDRIESSEN Vice-President